   20-05027-rbk Doc#111 Filed 10/21/20 Entered 10/21/20 15:26:21 Ntc/Hrg AP int ptys Pg
                                        1 of 2
                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                 Bankruptcy Case
                                                                                 20−50805−rbk
                                                                            No.:
                                                                    Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                            Adversary Proceeding
                                                                                 20−05027−rbk
                                                                            No.:
                                                                          Judge: Ronald B. King
                                                        Krisjenn Ranch, LLC,
                                                        Krisjenn Ranch, LLC,
                                                        Series Uvalde Ranch,
                                                        Krisjenn Ranch, LLC,
                                                        Series Pipeline Row
                                                        Plaintiff
                                                   v.
                                                        DMA Properties, Inc. et
                                                        al.
                                                        Defendant



                                        NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   VIA TELEPHONE: (888)278−0296; AC:9198559

     on   11/16/20 at 02:00 PM

     TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (888) 278−0296 Access Code 9198559# (1) IF TIME ESTIMATE EXCEEDS 20 MINUTES OR
     (2) IF EXHIBITS WILL BE OFFERED PLEASE CONTACT DEANNA CASTLEBERRY @
     deanna_castleberry@txwb.uscourts.gov (related document(s): 108 Motion TO COMPEL DISCOVERY
     RESPONSES FROM DMA PROPERTIES, INC. AND FRANK DANIEL MOORE Filed by Charles John
     Muller IV, Ronald J. Smeberg for Plaintiff Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch,
     Krisjenn Ranch, LLC, Series Pipeline Row, Counter Defendants Krisjenn Ranch, LLC, Krisjenn Ranch, LLC,
     Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row, Krisjenn Ranch, LLC, Krisjenn Ranch,
     LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row. Hearing Scheduled For 11/16/2020 at
     2:00 PM at VIA TELEPHONE−Conference Dial−In Number: (888)278−0296; Access Code: 9198559
     (Castleberry, Deanna)


Dated: 10/21/20
                                                           Barry D. Knight
                                                           Clerk, U. S. Bankruptcy Court
20-05027-rbk Doc#111 Filed 10/21/20 Entered 10/21/20 15:26:21 Ntc/Hrg AP int ptys Pg
                                     2 of 2
                                                                      [Hearing Notice (AP)] [NtchrgAPap]
